 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 JOSE DANIEL CASTILLO-ANTONIO,                        Case No. 18-cv-01415 NC
11                   Plaintiff,                         ORDER OF CONDITIONAL
                                                        DISMISSAL
12           v.
                                                        Re: Dkt. 19
13 TAK MARKET, INC., and others,
14                Defendants.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination,
18        IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19 DISMISSED with prejudice. In the event that the settlement is not reached, any party may
20 move to reopen the case, provided that such motion is filed by January 31, 2019. All
21 pending deadlines and hearings are VACATED.
22        IT IS SO ORDERED.
23        Dated: December 19, 2018                   _________________________
                                                     Nathanael M. Cousins
24                                                   United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-01415 NC
     ORDER OF CONDITIONAL
     DISMISSAL
